         Case 7:20-cv-01298-LSC-GMB Document 12 Filed 11/23/20 Page 1 of 10                     FILED
                                                                                       2020 Nov-23 PM 03:31
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             WESTERN DIVISION

    DANA MICHELLE FLIPPO,                      )
                                               )
           Petitioner,                         )
                                               )
    v.                                         )    Case No. 7:20-cv-01298-LSC-GMB
                                               )
    WARDEN CHAD GARRETT,                       )
                                               )
           Respondent.                         )

     REPORT AND RECOMMENDATION OF THE MAGISTRATE JUDGE

          The petitioner initiated this action for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 by filing a completed § 2241 habeas corpus form and a pleading styled

“Complaint and Request for Preliminary Injunction and TRO.” Doc. 1.                    She

challenges the Bureau of Prisons’ determination that she is not eligible for release to

home confinement under the CARES Act.1 Doc. 1. This action is before the

Magistrate Judge for a report and recommendation. See 28 U.S.C. § 636(b).

                                      I. BACKGROUND

          The petitioner is incarcerated in FCI Aliceville, in Aliceville, Alabama, where

she is serving a 121-month sentence for drug convictions. United States v Flippo,




1The CARES Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (to be codified at 18
U.S.C. § 3621), provides for home confinement as an alternative to incarceration if certain
conditions are met.
     Case 7:20-cv-01298-LSC-GMB Document 12 Filed 11/23/20 Page 2 of 10




1:16-cr-451-AKK-GMB (N.D. Ala.), Doc. 83. The petitioner alleges that certain

“conditions of confinement . . . pose a risk of serious damage to her health.” Doc. 1

at 2. The petitioner states that her Body Mass Index is 30+, she has hepatitis B, and

she has been a smoker for many years. Doc. 1 at 7. She requests immediate release

to home confinement. Doc. 1 at 9.

      On April 27, 2020, the petitioner filed a motion for compassionate release and

relief pursuant to the First Step Act in case number 1:16-cr-451-AKK-GMB,

alleging many of the same grounds alleged in her present petition. United States v

Flippo, 1:16-cr-451-AKK-GMB (N.D. Ala.), Doc. 115. On July 22, 2020, the

petitioner supported the motion by filing the same complaint she attached to this

§ 2241 habeas petition. Id. at Doc. 125. On September 30, 2020, the petitioner filed

a civil action pursuant the Federal Tort Claims Act (“FTCA”) and Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971), again alleging many of the same

grounds stated in her present petition. See Flippo v. Chad Garrett, et al., No. 7:20-

cv-1510-LCB-GMB (N.D. Ala.), Doc. 1. The motion and civil action remain

pending.

                         II. PROCEDURAL HISTORY


      In response to the court’s order to show cause, the respondent asserted that

the petitioner cannot obtain relief pursuant to § 2241 because courts lack the

authority to place a prisoner in home confinement under the CARES Act, but noted

                                         2
     Case 7:20-cv-01298-LSC-GMB Document 12 Filed 11/23/20 Page 3 of 10




that an alternative avenue for relief—i.e., compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)—does exist. Doc. 5. The petitioner responded that the prison has

disregarded Attorney General Barr’s directive in deliberate indifference to the

impacted inmates’ rights. Docs. 1 at 7–8 & 7 at 2–4. Thus, the petitioner asks this

court to compel the administration of FCI Aliceville to release her to home

confinement. Doc. 1 at 9.

                                 III. DISCUSSION

A.    Authority under the CARES Act

      The writ of habeas corpus is limited to challenges to the fact of confinement—

i.e., petitions seeking immediate or accelerated release. See Prieser v. Rodriguez,

411 U.S. 475, 485–86 (1973). Therefore, a “prisoner sentenced by a federal court

. . . may file a petition for a writ of habeas corpus to challenge the execution of his

sentence, such as the deprivation of good-time credits or parole determinations.”

McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076, 1092–93 (11th

Cir. 2017). However, courts are divided on whether § 2241 is the proper route for

claims seeking release to home confinement under the CARES Act and First Step

Act. For example, in Savage v. Warden of FCI Pekin, 2020 WL 4060768, *2 (C.D.

Ill. July 20, 2020) (citations omitted), the court held that these claims are challenges

to the location of confinement, which fall within the realm of a condition of

confinement, and thus require dismissal when alleged in a § 2241 petition. In

                                           3
     Case 7:20-cv-01298-LSC-GMB Document 12 Filed 11/23/20 Page 4 of 10




contrast, in Dunning v. United States, 2020 WL 2500220, *1 (N.D. Ala. May 6,

2020), the court found that a motion seeking relief under the CARES Act and the

First Step Act should be construed as a petition under § 2241.

      Here, the court finds that the petitioner’s claims relating to the BOP’s refusal

to release her to home confinement are best characterized as challenges to the

execution of her sentence, and therefore that her petition is cognizable under 28

U.S.C. § 2241. See id. However, a finding that this petition may be considered under

§ 2241 does not compel the conclusion that the petitioner has remedy available under

that statute. In fact, prisoners have no constitutional right to be released before the

expiration of a valid sentence. United States v. Calderon, 801 F. App’x 730, 732

(11th Cir. 2020) (citing Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442

U.S. 1, 7 (1979)). For this reason, the petitioner has no enforceable constitutional

right to be released to home detention.

      The CARES Act does not alter the constitutional analysis. Nothing in the Act

grants to the district courts the authority to release federal prisoners to home

confinement. The home confinement provisions are as follows:

      (2) Home confinement authority.—The authority under this
      subsection may be used to place a prisoner in home confinement for the
      shorter of 10 percent of the term of imprisonment of that prisoner or 6
      months. The Bureau of Prisons shall, to the extent practicable, place
      prisoners with lower risk levels and lower needs on home confinement
      for the maximum amount of time permitted under this paragraph.



                                          4
     Case 7:20-cv-01298-LSC-GMB Document 12 Filed 11/23/20 Page 5 of 10




18 U.S.C. § 3624(c)(2).      In response to the COVID-19 outbreak and as one

component of the CARES Act, Congress expanded the BOP’s home confinement

authority:

      During the covered emergency period, if the Attorney General finds
      that emergency conditions will materially affect the functioning of the
      Bureau, the Director of the Bureau may lengthen the maximum amount
      of time for which the Director is authorized to place a prisoner in home
      confinement under the first sentence of section 3624(c)(2) of title 18,
      United States Code, as the Director determines appropriate.

CARES Act, § 12003(b)(2), Pub. L. No. 116-136. On April 3, 2020, Attorney

General William Barr issued a memorandum making the requisite finding and

instructing the BOP to identify vulnerable inmates to be considered for home

confinement based on a non-exhaustive list of discretionary factors. See, e.g., United

States v. Young, 2020 WL 4678408 (S.D. Ala. Aug. 12, 2020).

      Even under the CARES Act, the BOP has exclusive jurisdiction to decide

whether to place a prisoner under extended home confinement. United States v.

Alvarez, 2020 WL 2572519, *2 (S.D. Fla. May 21, 2020). “The CARES Act did not

remove the exclusive authority of the BOP to designate the place of an inmate’s

confinement. The Attorney General—and by delegation the BOP—has exclusive

authority and discretion to designate the place of an inmate’s confinement.” United

States v. Phillips, 2020 WL 2219855, *1 (M.D. Fla. May 7, 2020) (citation and

internal quotation marks omitted); see also 18 U.S.C. § 3624(c)(4) (“Nothing in this

subsection shall be construed to limit or restrict the authority of the Director of the
                                          5
     Case 7:20-cv-01298-LSC-GMB Document 12 Filed 11/23/20 Page 6 of 10




Bureau of Prisons under section 3621.”); 18 U.S.C. § 3621(b) (“Notwithstanding

any other provision of law, a designation of a place of imprisonment under this

subsection is not reviewable by any court.”). “While the CARES Act gives the BOP

broad discretion to expand the use of home confinement during the COVID-19

pandemic, the Court lacks jurisdiction to order home detention under this provision.”

Alvarez, 2020 WL 2572519, at *2 (citation and internal quotation marks omitted);

see also Brown v. Att’y Gen., 2020 WL 4582732, at *2 (M.D. Fla. Aug. 10, 2020)

(holding the same in an order on a petition pursuant to § 2241); United States v.

Roberts, 2020 WL 4597311, *2 (W.D.N.C. Aug. 11, 2020) (holding pursuant to

motion filed in the underlying criminal action that “nothing in the CARES Act gives

the Court a role in determining … candidates” for home confinement) (citing United

States v. Caudle, 740 F. App’x 364, 365 (4th Cir. 2018)); McCarson v. Reherman,

2020 WL 2110770 (D.S.C. May 4, 2020) (holding pursuant to a § 2241 petition that

“while the CARES Act affords the BOP broad discretion during the COVID-19

pandemic, the court lacks jurisdiction to order home confinement for [the petitioner]

under this provision”).

      For these reasons, the Magistrate Judge finds that the CARES Act does not

provide the court with the authority to grant petitioner’s requested relief pursuant to

§ 2241.




                                          6
     Case 7:20-cv-01298-LSC-GMB Document 12 Filed 11/23/20 Page 7 of 10




B.    Alternative Grounds for Relief

      Pursuant to 18 U.S.C. § 3621(b), the BOP “shall designate the place of the

prisoner’s imprisonment.” See Tapia v. United States, 564 U.S. 319, 331 (2011) (“A

sentencing court can recommend that the BOP place an offender in a particular

facility or program . . . [b]ut decision making authority rests with the BOP.”). The

petitioner does not argue that this court, acting pursuant to her § 2241 habeas

petition, could recommend that the BOP release her to home confinement or

compassionate release, and at any rate the court lacks the authority to compel the

BOP to do so.

      While some district courts have held that the denial of home confinement or

compassionate release challenges the execution of a sentence, and thus these issues

are properly raised under 28 U.S.C. § 2241, those courts have recognized that no

habeas relief is available. See, e.g., Bolze v. Warden, FCC Coleman Low, 2020 WL

3610766, *2 (M.D. Fla. July 2, 2020); Dunning, 2020 WL 2500220, at *1 (finding

that a “motion [brought under the CARES Act and First Step Act] should be

construed as a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241”).

Rather, courts reaching the merits of these claims have done so when presented with

motions filed in the underlying criminal proceedings. See, e.g., United States v.

Graham, 2020 WL 5203550 (M.D. Fla. Sept. 1, 2020); U.S. v. Seyfried, 2020 WL

3259535, at *2 (S.D. Ga. June 16, 2020); United States v. Buck, 2020 WL 3490609,

                                         7
     Case 7:20-cv-01298-LSC-GMB Document 12 Filed 11/23/20 Page 8 of 10




at *1 (S.D. Ala. June 26, 2020); United States v. Tirado, 2020 WL 4473432, *4

(M.D. Pa. Aug. 4, 2020).

       A recommendation under 18 U.S.C. § 3621(b)(4) for placement in home

confinement must originate from “the court that imposed the sentence.” Similarly,

upon motion of the BOP or a defendant after exhausting administrative remedies,

the compassionate release statute, as amended by the First Step Act, authorizes a

sentencing court to reduce the defendant’s term of imprisonment for “extraordinary

and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A). The petitioner must pursue a

claim for relief under either statute by filing a motion in her underlying criminal

case. See, e.g., United States v. Chambliss, 948 F.3d 691, 693–94 (5th Cir. 2020)

(discussing the factors a sentencing court may consider in recommending

confinement options); Arnold, 2020 WL 2425731, at *1 (holding that a motion for

compassionate release must be filed with the sentencing court). The petitioner has

already filed such a motion in the sentencing court. Furthermore, the petitioner may

pursue her civil rights and FTCA claims for damages and injunctive relief in the case

she recently filed in this district.

       For these reasons, this Magistrate Judge finds that § 2241 does not provide

the court with the authority to alter the location of the petitioner’s confinement or

otherwise provide the petitioner with her requested relief, and that this petition

therefore is due for dismissal.

                                         8
     Case 7:20-cv-01298-LSC-GMB Document 12 Filed 11/23/20 Page 9 of 10




                            IV. RECOMMENDATION

        Accordingly, it is the RECOMMENDATION of the Magistrate Judge that

the petition for a writ of habeas corpus be DISMISSED WITHOUT PREJUDICE.

                      V. NOTICE OF RIGHT TO OBJECT

      Any party may file specific written objections to this report and

recommendation. Any objections must be filed with the Clerk of Court within

fourteen (14) calendar days from the date the report and recommendation is entered.

Objections should specifically identify all findings of fact and recommendations to

which objection is made and the specific basis for objecting. Objections also should

specifically identify all claims contained in the petition that the report and

recommendation fails to address. Objections should not contain new allegations,

present additional evidence, or repeat legal arguments. An objecting party must

serve a copy of its objections on each other party to this action.

      Failing to object to factual and legal conclusions contained in the magistrate

judge’s findings or recommendations waives the right to challenge on appeal those

same conclusions adopted in the district court’s order. In the absence of a proper

objection, however, the court may review on appeal for plain error the unobjected to

factual and legal conclusions if necessary in the interests of justice. 11th Cir. R. 3-1.

An objecting party must serve a copy of its objections on each other party to this




                                           9
    Case 7:20-cv-01298-LSC-GMB Document 12 Filed 11/23/20 Page 10 of 10




action.

      Upon receipt of objections, a United States District Judge will make a de novo

determination of those portions of the report and recommendation to which specific

objection is made and may accept, reject, or modify in whole or in part, the findings

of fact and recommendations made by the magistrate judge. The district judge must

conduct a hearing if required by law. Otherwise, the district judge may exercise

discretion to conduct a hearing or otherwise receive additional evidence.

Alternately, the district judge may consider the record developed before the

magistrate judge, making an independent determination on the basis of that record.

The district judge also may refer this action back to the magistrate judge with

instructions for further proceedings.

      A party may not appeal the magistrate judge’s report and recommendation

directly to the United States Court of Appeals for the Eleventh Circuit. A party may

only appeal from a final judgment entered by a district judge.

      DONE and ORDERED on November 23, 2020.


                                    _________________________________
                                    GRAY M. BORDEN
                                    UNITED STATES MAGISTRATE JUDGE




                                         10
